J-A15032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 JANA DIANE HATCH                        :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 MARK ALLEN HATCH, SR.                   :   No. 1297 WDA 2021

             Appeal from the Order Entered October 21, 2021
            In the Court of Common Pleas of Armstrong County
                 Civil Division at No(s): 2018-0672-CIVIL

BEFORE: BOWES, J., KUNSELMAN, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                   FILED: NOVEMBER 16, 2022

      Jana Diane Hatch (“Ms. Hatch”) appeals from the order denying her

motion to disqualify Alaine Generelli, Esquire (“Attorney Generelli”) and the

law firm of Geary, Loperfito & Generelli, LLC (“the GLG firm”) from

representing Mark Allen Hatch, Sr. (“Mr. Hatch”). We affirm.

      While employed at the office of Gregory W. Swank, Esquire (“Attorney

Swank”), Shea Kraft, Esquire (“Attorney Kraft”) represented Ms. Hatch in a

divorce and equitable distribution case against Mr. Hatch. Attorney Generelli,

a member of the GLG firm, represented, and continues to represent, Mr. Hatch

in that case. Thereafter, Attorney Kraft left Attorney Swank’s employ to work

for the GLG firm. See N.T., 10/20/21, at 11-15, 19-20, 47.

      Ms. Hatch filed a motion to disqualify Attorney Generelli and the GLG

firm, in which she averred that Attorney Kraft learned secret and confidential

information relating to her case while representing her, and that Attorney
J-A15032-22



Generelli’s and the GLG firm’s continued representation of Mr. Hatch

constituted a conflict of interest and a violation of Pennsylvania Rules of

Professional Conduct 1.9 and 1.10 (“Rules 1.9 and 1.10”). See Motion to

Disqualify, 10/19/21, at 2-3 (unnumbered).          Other clients whom Attorney

Kraft had represented while working for Attorney Swank filed similar

disqualification motions against Attorney Generelli and the GLG firm.1         On

October 20, 2021, the trial court held an evidentiary hearing on all the

disqualification motions.

       We summarize the testimony at the evidentiary hearing as follows. In

August 2021, Attorney Swank began reducing Attorney Kraft’s workload and

expressed a clear intent to terminate his employment. See N.T., 10/20/21,

at 11-13. Attorney Kraft had exploratory employment discussions with the

GLG firm. See id. at 13-15.         Later that month, Attorney Kraft told Attorney

Swank that he intended to find a new job, and they discussed some of Attorney

Kraft’s active case files.     Thereafter, Attorney Kraft found that his key no

longer opened the door to the main office of Attorney Swank’s firm. See id.

at 15-18. At that time, the GLG firm had not yet hired Attorney Kraft and he

was considering a number of employment possibilities. See id. at 14, 23-26.




____________________________________________


1 Three of those cases are now on appeal before this Court, Wheatley v.
Wheatley; Fetterman v. Cochran; and Dietrich v. Dietrich, are listed
before this panel at J-A15031-22, J-A15033-34, and J-A15034-22. We
address those appeals in separate decisions.


                                           -2-
J-A15032-22



       Prior to hiring Attorney Kraft, the GLG firm had a series of consultations

with an ethics attorney, Beth Ann Lloyd, Esquire (“Attorney Lloyd”), to

determine, if it hired Attorney Kraft, what actions it would need to take to

comply with the screening requirements of Rule 1.10 in Ms. Hatch’s case and

any other active case in which Attorney Generelli had been Attorney Kraft’s

opponent (the “conflict cases”).          See id. at 47, 57-58.   Attorney Lloyd

explained to the GLG firm that Attorney Kraft would have to withdraw from

representation in the conflict cases, and that the GLG firm would need to

screen him from any contact with the physical or electronic files in those cases,

prevent him from hearing any discussion of them, and not share with him any

of the fees in those cases. See id. at 47, 58-59. Attorney Generelli also told

the entire GLG staff that screening procedures would be put into place if

Attorney Kraft were hired. See id. at 50-51.

       The GLG firm hired Attorney Kraft, having told him that his employment

was contingent upon his compliance with the ethical rules, and directed him

to follow all of Attorney Lloyd’s recommendations. See id. at 47-48, 57-59,

75.2 Attorney Lloyd helped Attorney Kraft write a letter which he sent to Ms.

Hatch one week before he began working at the GLG firm. See id. at 21, 32.3
____________________________________________


2 Attorney Swank immediately removed Attorney Kraft from his offices when
Attorney Kraft told him about his new employment, which prevented them
from discussing the remainder of Attorney Kraft’s active cases. See N.T.,
10/20/21, at 16-18.

3 Attorney Kraft sent similar letters to his former clients in the other conflict
cases. See N.T., 10/20/21, at 22-28.


                                           -3-
J-A15032-22



The letter stated that Attorney Kraft would be joining the GLG firm, would

withdraw from representing Ms. Hatch, would not participate in the case at

the GLG firm in any way or reveal confidential information about Ms. Hatch,

the case, or the litigation strategy, and had not taken any case files or

materials concerning the case.         The letter also explained to Ms. Hatch the

procedures the GLG firm would use to protect Ms. Hatch’s confidences and to

isolate Attorney Kraft from access to the physical and electronic files in the

case. See id. at 24-28. Additionally, the letter stated that Ms. Hatch’s case

would not be discussed in Attorney Kraft’s presence, and that Attorney Kraft

would not share in any of the fees paid to the GLG firm in the case. See id.

at 23-26, 28, 30, 43, 47. Attorney Generelli’s testimony confirmed Attorney

Kraft’s testimony. See id. at 53, 56-59. The letter provided Ms. Hatch with

Attorney Kraft’s cell phone number, personal email address, fax number, and

mailing address. See id. at 24-25.4

       By the time Attorney Kraft began work at the GLG firm in mid-

September 2021, the firm had expended substantial time and effort and

implemented all of Attorney Lloyd’s suggested screening procedures: physical

documents in the conflict case files, other than those kept in Attorney

Generelli’s office, are maintained in a locked filing cabinet; and the electronic

files in those cases, and Attorney Generelli’s email, are password-protected
____________________________________________


4 At the hearing on the joint disqualification motions, neither Ms. Hatch nor
any other former client in the conflict cases introduced evidence of responding
to Attorney Kraft’s letter or alleged that Attorney Kraft disclosed confidential
information in any conflict case.

                                           -4-
J-A15032-22



and segregated from other electronic case files. See id. at 48-49, 59-61, 64,

70-72, 75. Additionally, prior to the time Attorney Kraft began working at the

GLG firm, Attorney Generelli advised the entire firm and staff 5 about the

screening procedures and directed them to: promptly remove conflict case

documents from the copier; put faxes6 relating to conflict cases in special

folders and take them to her office; and print documents in conflict cases on

their own printers and bring them directly to her. See id. at 47-54, 59-60,

67-69.     The GLG firm also changed its docketing system.      See id. at 59.

Employees must seek assistance to see written documents in a conflict case.

See id. at 65-66, 72-73.

        Attorney Kraft testified that the GLG firm explained the screening

procedures to him before he began working at the firm. See id. at 43. Since

he joined the GLG firm, he has not seen, or had access to, any of the conflict

case files, has not discussed any of the conflict cases with anyone at the GLG

firm, has not disclosed any confidential information concerning the conflict

cases, has not heard any discussion of those cases, and recognizes his duty

under the Rules of Professional Conduct to maintain the confidences of his

former clients. See id. at 26-30, 38-43. Attorney Generelli also testified that

Attorney Kraft has been screened from all of the conflict cases and has never
____________________________________________


5 Attorney Kraft testified that the GLG firm now has four lawyers and also
employs a paralegal, a secretary, an office manager/paralegal, and a
receptionist, which Attorney Generelli’s testimony corroborated. See N.T.,
10/20/21, at 35-37, 39, 50, 65-66, 70.

6   Attorney Generelli receives faxes infrequently. See N.T., 10/20/21, at 70.

                                           -5-
J-A15032-22



disclosed confidential information to her concerning those cases. See id. at

52, 54. Attorney Kraft’s employment contract specifies that he can be fired

for violating the Rules of Professional Conduct. See id. at 38.

      Attorney Generelli, the primary attorney who works on the conflict

cases, has instructed her paralegal, the only employee who works with her on

those cases, not to discuss them in front of Attorney Kraft. See id. at 45-46,

50, 67. Attorney Generelli testified that she has been “pretty firm and direct”

with staff about what they must do to comply with the screening protocols and

continues to discuss them with staff on an ongoing basis. See id. at 52, 60.

Additionally, all of the GLG staff observed the time and energy the firm

expended putting the protocols in place and understood that the firm took the

matter very seriously.   See id. at 64.    Though the firm did not create a

separate, written screening document for staff, it used Attorney Lloyd’s

written advice about the necessary elements of a screen to formulate its

screening protocols, all of which it implemented prior to the inception of

Attorney Kraft’s employment and all of which Attorney Generelli conveyed to

the entire GLG firm. See id. at 48-49, 59-61, 64, 67, 70-73, 75-76.

      Testimony at the disqualification hearing established that when

employed by Attorney Swank, Attorney Kraft performed thirty-four hours of

work on Ms. Hatch’s case over three years, which included preparing

appraisals and an inventory of the marital estate and preparing for a full

master’s hearing. N.T. 10/20/21, at 46, 78-79.




                                     -6-
J-A15032-22



       The day after the hearing, the trial court entered an order denying Ms.

Hatch’s disqualification motion and all of the other disqualification motions.

The trial court found that Attorney Kraft, Attorney Generelli, and the GLG firm

had not violated Rule 1.9 or Rule 1.10. See Trial Court Order, 10/21/21. Ms.

Hatch filed a notice of appeal and, days later, filed a Pa.R.A.P. 1925(b)

statement. The trial court complied with Rule 1925(a).

       Ms. Hatch raises the following issue for our review:

       Did the trial court err in concluding that [Ms. Hatch’s] trial counsel,
       having left his employment with the law firm representing [Ms.
       Hatch] in active litigation and then immediately becoming
       employed by the law firm representing the opposing party in the
       same litigation, did not violate the terms of Rule 1.10 of the Rules
       of Professional Conduct requiring that [Attorney Kraft’s] new
       employer be disqualified from representing the opposing party in
       the litigation?

Ms. Hatch’s Brief at 8.7

       As a preliminary matter, we note that an order denying a motion to

disqualify a law firm for an alleged conflict of interest is immediately

appealable as a collateral order. See Rudalavage v. PPL Elec. Util. Corp.,




____________________________________________


7 Ms. Hatch makes no argument concerning the Rule 1.9 violation claim she
raised in the trial court.      Accordingly, we will not review it.        See
Commonwealth v. Fletcher, 986 A.2d 759, 785 (Pa. 2009) (indicating that
a claim is waived where appellant fails to cite pertinent authority or relevant
detail in his brief). We note that Rule 1.9 precludes an attorney from
representing a party in a litigation where he has previously represented the
party’s opponent. Ms. Hatch does not allege that Attorney Kraft represents
Mr. Hatch.

                                           -7-
J-A15032-22


268 A.3d 470, 478 (Pa. Super. 2022); see also Pa.R.A.P. 313 (governing

collateral orders).

      Ms. Hatch asserts that Rule 1.10(b) compels the disqualification of

Attorney Generelli and the GLG firm from continuing to represent Mr. Hatch in

the case against her because her former counsel, Attorney Kraft, now works

at the GLG firm. Under Rule 1.10(b), when a lawyer leaves one law firm for

another, his new firm may represent a person on a matter he previously

worked on for a client with materially adverse interests (and acquired

protected information that is material to the matter) if: (1) the firm screens

the lawyer from any participation in the matter and he receives no fee for it,

and (2) the lawyer gives prompt, written notice to his former client so that

the client may ascertain the lawyer’s compliance with the rule.     See Rule

1.10(b). Screening requires the lawyer’s isolation from participation in the

matter through “the timely imposition of procedures . . . reasonably adequate

under the circumstances to protect information that the lawyer is obligated to

protect . . ..” Rule 1.0(k).

      When reviewing a trial court’s order on the disqualification of counsel,

this Court employs a plenary standard of review.       See Darrow v. PPL

Electric Utilities Corp., 266 A.3d 1105, 1111 (Pa. Super. 2021). The law

recognizes that it is appropriate to sanction attorneys for violating ethical

rules. See McCarthy v. Southeastern Pennsylvania Transp. Auth., 772

A.2d 987, 989 (Pa. Super. 2001).      However, disqualification is not freely


                                    -8-
J-A15032-22


granted.   Pennsylvania courts assign particular importance to protecting a

party’s right to counsel of his choice. See Rudalavage, 268 A.3d at 478.

Disqualification, therefore, is only appropriate when another remedy is not

available and, more important, when the right to counsel of one’s choice

interferes with the essential need to ensure that the party seeking

disqualification receives their due process right to a fair trial.     Id.   The

Pennsylvania Supreme Court reserves for itself the power to punish attorney

misconduct. See Reilly by Reilly v. Southeastern Pennsylvania Transp.

Auth., 489 A.2d 1291, 1299 (Pa. 1985) (stating that violations of the Rules

of Professional Conduct are not a proper subject for consideration of the lower

courts to impose punishment for attorney misconduct).

      To assess the reasonable adequacy of a law firm’s screening procedures

when it hires an attorney who previously worked for the opposing party in an

active case, our Courts weigh a series of factors federal courts have identified.

See Rudalavage, 268 A.3d at 479 (citing Dworkin v. General Motors

Corp., 906 F.Supp. 273, 279-80 (E.D. Pa. 1995)); see also Darrow, 266

A.3d at 1112 (same). The “Dworkin” factors include: (1) the substantiality

of the relationship between the attorney and the former client; (2) the time

lapse between the matters in dispute; (3) the size of the firm and the number

of disqualified attorneys; (4) the nature of the disqualified attorney’s

involvement; and (5) the timing of the wall. See Rudalavage, 268 A.3d at

479; see also Darrow, 266 A.3d at 1112. Rule 1.10 and the Dworkin factors


                                      -9-
J-A15032-22


place particular emphasis on the creation by the attorney’s new firm of a

reasonably adequate wall or screen8 to protect information the disqualified

attorney is obligated to protect. The critical factors concerning the screen are

whether it: (1) prohibits the discussion of sensitive matters; (2) restricts the

circulation of sensitive documents; (3) restricts access to sensitive files; and

(4) manifests a strong firm policy against breach, including sanctions, physical

and/or geographical separation. See Rudalavage, 268 A.3d at 480 (citing

Dworkin, 906 F.Supp. at 280); see also Darrow, 266 A.3d at 1112 (also

citing Dworkin).

       On appeal, Ms. Hatch argues that Mr. Hatch failed to show that the GLG

firm complied with Rule 1.10(b).          She contends that Attorney Kraft’s prior

involvement in her case and the substantiality of their attorney-client

relationship, as well as the short time lapse between the matters in dispute,

and the small size of the GLG firm, support disqualification. She also asserts

that the screen was deficient since it was not in writing and did not explicitly

state the penalties for staff for violating the screen. Ms. Hatch further asserts

that her continuing interest in Attorney Kraft’s loyalty weighs heavily in favor

of disqualification of the entire GLG firm. To that end, Ms. Hatch requests that

the Court follow Norfolk Southern Ry. v. Reading Blue Mountain and


____________________________________________


8 Courts use the terms “wall” and “screen” somewhat interchangeably.
Because Rules 1.10 and 1.0(k) use the terms “screened” and “screen,” we
primarily use those terms.


                                          - 10 -
J-A15032-22


Northern Ry. Co., 397 F. Supp. 2d 551 (M.D. Pa. 2005), which disqualified

a law firm from representation under what she asserts were similar factual

circumstances.

       As the trial court noted, the GLG firm retained a legal ethics attorney

and followed all of her recommendations, which resulted in Attorney Kraft

sending prompt letters to his clients that complied with the requirement of

Rule 1.10(b)(2), and the GLG firm instituted screening protocols prior to

Attorney Kraft’s start date at the GLG firm under which it keeps the physical

conflict files in a locked filing cabinet and password-protects the electronic

conflict files (and Attorney Generelli’s email) to screen them from Attorney

Kraft. See Trial Court Opinion, 11/10/21 at 1-2, 4. Therefore, as the trial

court stated, Ms. Hatch’s motion sought prophylactic relief unconnected to any

actual Rule of Professional Conduct violation. See id. at 4. The trial court

also recognized that its ability to disqualify lawyers under the Rules of

Professional Conduct is narrow, and that disqualification is a serious remedy

that should not interfere with a party’s right to choose counsel unless due

process and the opposing party’s right to a fair trial is affected. See id. at 3-

4 (citing In re Estate of Pedrick, 482 A.2d 215, 221 (Pa. 1984)). The trial

court found no violation of the Rules of Professional Conduct and therefore no

basis for the disqualification of Attorney Generelli or the GLG firm. See id. at

4-5.




                                     - 11 -
J-A15032-22


       We agree with the trial court that Attorneys Kraft and Generelli and the

GLG firm did not violate Rule 1.10(b). See Trial Court Opinion, 11/10/21, at

1-2, 4 (relying upon the testimony at the disqualification hearing). We further

conclude that because there was no violation of the Rules of Professional

Conduct, Ms. Hatch did not suffer an impairment of her due process right to a

fair trial that would require disqualification. Further, the “Dworkin” factors

that might weigh in favor of disqualification do not compel the extreme

remedy Ms. Hatch seeks.

       At the outset, Attorney Kraft satisfied the requirement of Rule

1.10(b)(2) by sending a prompt letter to Ms. Hatch and all the other clients

he had represented in the conflict cases. Ms. Hatch offered no evidence that

she replied to the letter Attorney Kraft sent to express a concern about

Attorney Kraft’s move to the GLG firm.

       This case turns on the reasonable adequacy of the GLG firm’s screen.

The very short lapse of time between Attorney Kraft’s representation of Ms.

Hatch and his move to the GLG firm, which represents Ms. Hatch’s opponent,

supports Ms. Hatch’s position. However, that factor would weigh more heavily

if Attorney Kraft had actively represented Mr. Hatch or had the GLG firm’s

screen been defective, and neither is the case in this matter.9

____________________________________________


9 Given the limited evidence Ms. Hatch presented at the hearing, it is difficult
to assess the factors relating to the substantiality of the relationship between
the attorney and the former client, and the nature of the disqualified attorney’s
(Footnote Continued Next Page)


                                          - 12 -
J-A15032-22


       The GLG firm undertook timely and good-faith efforts to create a set of

screening procedures “reasonably adequate under the circumstances” to

protect information that Attorney Kraft was obligated to protect. See Rules

1.0(k), 1.10(b). The firm consulted with an ethics attorney to construct the

screen, and substantially restructured its physical storage, computer, and

document circulation policies to prevent any sensitive material from reaching

Attorney Kraft. Further, the firm erected its screen before Attorney Kraft

joined the firm. See Dworkin, 906 F.Supp. at 280 (noting the importance of

instituting a screening protocol when the potentially disqualifying event

occurs). Additionally, neither Ms. Hatch nor any other conflict case client has

alleged that the screen has been breached, and the evidence at the

disqualification hearing did not show a breach. Attorney Generelli, the primary

attorney on the conflict cases, testified that she instructed her paralegal, the

only other person who worked with her on those cases,10 not to discuss them


____________________________________________


involvement in the case. Ms. Hatch’s evidence established that Attorney Kraft
billed thirty-four hours on her case over the course of three years and
prepared for a forthcoming master’s hearing. See N.T., 10/20/21, at 79. It
is not clear whether that proves a substantial attorney-client relationship.
Because we decide this case on other grounds, we do not determine whether
there was a substantial attorney-client relationship between Ms. Hatch and
Attorney Kraft or whether Attorney Kraft had substantial involvement in the
case.

10 Attorney Generelli testified that Attorney Loperfito, another member of the
firm, has some limited involvement in family law cases. Attorney Loperfito
assists on some financial issues, but he does not directly represent any family
(Footnote Continued Next Page)


                                          - 13 -
J-A15032-22


in front of Attorney Kraft. See N.T. 10/20/21, at 67. Attorney Kraft testified

that he never discussed any conflict case at the GLG firm or heard any of the

cases discussed. See id. at 21, 30, 41-42. Additionally, all the members of

the firm understood the screening protocols. See id. at 48-54, 76.

       The screen also effectively restricted circulation of, and restricted access

to, sensitive documents and files.             The GLG firm implemented many

procedures to screen conflict matters before Attorney Kraft’s arrival. These

included the protection of the physical and electronic conflict case files, the

change in the firm’s docketing system to separate out all of Attorney

Generelli’s clients, and the creation of a new protocol requiring removing

sensitive documents from copiers and immediately placing incoming faxes in

a closed mail folder in Attorney Generelli’s office.         Those undertakings

prevented Attorney Kraft from having any exposure to sensitive documents or

files. See id. at 27, 29, 41-42, 44-46, 48-50, 59, 61, 67-71.11


____________________________________________


law client in court unless Attorney Generelli needs him to fill in, and he has
declined to try any custody cases. See N.T., 10/20/21, at 73.

11Attorney Kraft testified on cross-examination at the disqualification hearing
that he had seen ten or eleven disqualification motions “roll in” on the fax
machine. See N.T., 10/20/21, at 41-42. Attorney Swank asked him no
further questions about that incident, which: (1) was Attorney Kraft’s only
exposure to anything related to the conflict cases while at the GLG firm, (2)
did not risk his disclosing information he was obligated to protect under Rules
1.10(b) and 1.0(k), and (3) concerned documents Ms. Hatch’s attorney,
Attorney Swank, elected to fax to the GLG firm. This single incident does not
undermine the effectiveness of the screen. As noted, Attorney Generelli
(Footnote Continued Next Page)


                                          - 14 -
J-A15032-22


       The GLG firm’s screen contained a reasonably adequate firm policy

against breach, including sanctions, physical and/or geographical separation.

See Rudalavage, 268 A.3d at 470; see also Darrow, 266 A.3d at 1112.

Attorney Kraft testified that he was informed that if he breached the Rules of

Professional Conduct, he could face disciplinary action and be fired. See N.T.,

10/20/21, at 30-31, 38.           Attorney Generelli confirmed Attorney Kraft’s

testimony. See id. at 53. Attorney Generelli also testified that everyone at

the GLG firm knew the screening protocols as a result of an open discussion

prior to Attorney Kraft’s hiring, and she has ongoing communications with the

staff to ensure that the recommended procedures remain in place. See id. at

49-50, 52, 60, 64. Further, the entire GLG firm saw how seriously the firm

regarded the screen. See id. at 64.            Under these circumstances, we do not

find it dispositive that the staff was not explicitly informed of the consequences

of violating the screen.12

____________________________________________


testified that the GLG firm’s screening protocol requires personnel to take
faxes quickly to her office when they are received. See id. at 68.

12 Some courts have assessed the strength of a law firm’s screen by focusing
on whether it expressly includes a termination penalty for all violators. See,
e.g., Norfolk Southern, 397 F. Supp. 2d at 555. We are aware that a
comment to Rule 1.0 states that appropriate screening measures will depend
on the circumstances but may include written notice and instructions to all
firm personnel other than lawyers forbidding any communication with the
screened lawyer relating to the matter. See Rule 1.0, cmt. 9. The Comment
does not state that a firm’s employees must be informed of the consequences
for violating the rule. Additionally, under the circumstances here, the GLG
firm clearly conveyed its screening protocols orally to its employees. Because
(Footnote Continued Next Page)


                                          - 15 -
J-A15032-22


       We note that some courts have held that a law firm’s small size is a

detriment to implementing an effective screen because the attorneys at a

small firm have more opportunity for contact with each other than at a large

firm. See Dworkin, 906 F. Supp. at 280 (collecting cases). We believe that

a firm’s size is not in itself a determinative measure of the firm’s ability to

maintain an effective screen. Indeed, Dworkin itself implicitly recognizes the

limitations of such a blunt measuring device. See id. at 283 (stating that

“[t]he effectiveness of any ethics screen depends upon the integrity of the

individuals who comply with it”). There is a further problem with using the

size of a firm as an absolute measure of its ability to maintain an effective

screen. Many of Pennsylvania’s counties do not have large law firms, and

many counties are comprised of mostly small to mid-size firms. We cannot

countenance a one-size-fits-all rule, especially where it will have an

unreasonably disparate effect on attorneys who practice in smaller counties

and wish to change their employment. Thus, while we do not discount the

consideration of a firm’s size as a factor in assessing the effectiveness of a

screen, we agree with the Dworkin court that it is the integrity of the people

in a firm, and the protocols they adopt and implement, not the size of the firm

itself that is relevant to the effectiveness of a screen under Rule 1.10(b).



____________________________________________


GLG’s employees heard repeated discussion of those protocols and saw the
changes in the operation of the firm, we find that they were clearly and
properly alerted to the firm’s screening protocols.

                                          - 16 -
J-A15032-22


Nothing in the record before us suggests that the GLG firm’s size affected its

ability to maintain an effective screen.13

       We also do not agree with Ms. Hatch that the decision in Norfolk

Southern compels a different result in this case. This Court is not bound by

decisions of federal courts other than the United States Supreme Court. See

In re Stevenson, 40 A.3d 1212, 1221 (Pa. 2012). Moreover, in Norfolk

Southern, the law firm opposing disqualification failed to establish that their

new attorney, who had previously worked for the other side in an ongoing

case, would not receive any of the fees in the case.        That failure alone

warranted disqualification. See Norfolk Southern, 397 F. Supp. 2d at 554.

Additionally, the new law firm in that case failed to provide prompt written

notice to the attorney’s former firm of the conflict and failed to prohibit the

discussion of sensitive matters in the presence of the new attorney. See id.

For these reasons, the facts of the Norfolk Southern case do not establish




____________________________________________


13 We recognize that the Rudalavage and Darrow courts viewed the small
size of a firm as a factor favoring disqualification, and cited Dworkin for the
proposition that there is more contact between attorneys at a small firm. See
Rudalavage, 268 A.3d at 481; Darrow, 266 A.3d at 1114. As stated,
although the size of a firm may favor disqualification, the facts developed at
the hearing in this case show that the substantial screen the GLG firm erected,
and the efforts it devoted to enforcing the screen, outweighed the concern
about the small size of the firm. Moreover, as explained infra, other factors
of concern present in Rudalavage and Darrow are not present here.


                                          - 17 -
J-A15032-22


requirements critical to Rule 1.10 and the case is not substantially similar to

the matter before this Court.14

       Rudalavage and Darrow, recent cases in this Court (which neither

party cites), found a law firm’s Rule 1.10(b) screening procedures deficient

under significantly different circumstances. In Rudalavage, an attorney and

his law firm filed a wrongful death suit against PPL Electric Utilities Corporation

(“PPL”). The attorney had previously represented PPL in other cases while

employed by a previous law firm, during which he acquired confidential

knowledge about PPL’s litigation strategies. This Court determined that the

new law firm should be disqualified. Among the reasons for disqualification

cited were: (1) the departing attorney did not provide PPL with prompt written

notice of the conflict;15 (2) the departing attorney served as de facto counsel


____________________________________________


14 Norfolk Southern also states a third set of factors for assessing
disqualification that involves examining the affected party’s right to attorney
loyalty, the effect on other person’s right to counsel, and the desire not to
unreasonably hinder attorney movement. See Norfolk Southern, 397 F.
Supp. 2d at 556. No published Pennsylvania appellate court decision has
adopted this test. We do not opine on the relevance of this third set of factors
given our conclusion that the trial court did not err in finding that there was
no violation of the Rules of Professional Conduct and, more important, no
impairment of Ms. Hatch’s right to a fair trial.

15 The Court found the failure to make prompt disclosure of a change in
employment to be compelling proof of a Rule 1.10(b)(2) violation. The Court
stated that a client should not discover from his current attorney that his
former attorney now works for the opposition and that former counsel’s failure
to disclose that fact created “a specter of impropriety that no ex post
facto . . . [w]all can contain.” Rudalavage, 268 A.3d at 483 (citation
omitted) (emphasis in original); see also Darrow, 266 A.3d at 1115 (same).


                                          - 18 -
J-A15032-22


on the case at the new firm by visiting the accident site and reviewing the

complaint; (3) the new firm did not erect a screen until almost two years

after the departing attorney had already worked on the case; (4) the new

firm did not have a written policy, and (5) the departing attorney

acknowledged that in his previous employment he had gathered significant

information concerning how to defend such suits. See Rudalavage, 268 A.3d

at 481-83.16

       Here, Attorney Kraft promptly disclosed the conflict in writing to Ms.

Hatch, his former client, there is no evidence that Ms. Hatch responded to

Attorney Kraft’s letter, and Attorney Kraft has not worked as opposing counsel

on the Hatch litigation at the GLG firm. Further, there is no evidence that

Attorney Kraft used or disclosed Ms. Hatch’s confidential information, and the

GLG firm erected its screen before he began working there.            For these

reasons, Rudalavage and Darrow address substantively distinguishable

facts and are not determinative of whether the GLG firm’s screen was

reasonably adequate under the factual circumstances here.


____________________________________________


16 Darrow involved the same attorney and law firm whose disqualification we
found to be required in Rudalavage. In Darrow, the attorney and the new
law firm filed a personal injury suit against PPL three years after the attorney
left the law firm at which he represented PPL. Among other factors supporting
disqualification, the Court noted: (1) the attorney was privy to proprietary
information about PPL; (2) the attorney did not promptly disclose the conflict
in writing to his former client; (3) the attorney was counsel of record for two
years in the personal injury case; (4) the new law firm is small; (5) the screen
was not erected for two years after the filing of the suit; and (6) the screening
policy was not in writing. See Darrow, 266 A.3d at 1113-15.

                                          - 19 -
J-A15032-22


       We also agree with the trial court that on this record, Ms. Hatch has

failed to show that disqualification of Attorney Generelli and the GLG firm is

necessary to ensure her due process right to a fair trial. See McCarthy, 772

A.2d at 989. Our Supreme Court has clearly stated that violations of the Rules

of Professional Conduct are not a proper subject for the lower courts to impose

punishment for attorney misconduct. See Reilly, 489 A.2d at 1299; see also

Pedrick, 482 A.2d at 221 (stating that counsel may be disqualified only when

necessary to ensure the right to a fair trial, and that trial courts are not

accorded the power to punish attorney misconduct).          Because Attorney

Generelli and the GLG firm did not violate Rule 1.10(b), there was no basis for

disqualification and no interference with Ms. Hatch’s right to a fair trial.17

Thus, the trial court properly denied Ms. Hatch’s disqualification motion.

       Order affirmed.

       Judge Bowes joins this memorandum.

       Judge Kunselman concurs in the result.




____________________________________________


17 We do not ignore Ms. Hatch’s assertion of her expectation of attorney
loyalty. However, Ms. Hatch has not demonstrated that the trial court erred
when it found that the record did not support the disqualification of Attorney
Generelli and the GLG firm from participating in the case, and there was no
evidence at the hearing that Attorney Kraft disclosed any privileged or
confidential information about Ms. Hatch’s case to the GLG firm. Moreover,
we will not lightly disturb Mr. Hatch’s right to representation by counsel of
his choice. See Rudalavage, 268 A.3d at 478.

                                          - 20 -
J-A15032-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/2022




                          - 21 -